     Case 3:18-cv-00383-MMD-WGC Document 39 Filed 01/13/21 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      KENNETH FRIEDMAN,                                 Case No. 3:18-cv-00383-MMD-WGC

7                                     Plaintiff,                       ORDER
              v.
8
       JAMES DZURENDA, et al.,
9
                                  Defendants.
10

11           On August 13, 2018, Plaintiff Kenneth Friedman, then a prisoner in custody of the

12    Nevada Department of Corrections (“NDOC”), initiated this prisoner civil rights action

13    under 42 U.S.C. § 1983. (ECF No. 1.) On July 1, 2019, the Court issued a screening order

14    and stayed the case to give the parties an opportunity to settle their dispute. (ECF No. 9.)

15    The parties were unable to reach an agreement, and the case proceeded until Defendants

16    moved for summary judgment. (ECF No. 35.) On December 18, 2020, Defendants filed a

17    suggestion of death on the record. (ECF No. 37.)

18           Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

19    is not extinguished, the court may order substitution of the proper party. A motion for

20    substitution may be made by any party or by the decedent’s successor or representative.

21    If the motion is not made within 90 days after service of a statement noting the death, the

22    action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).

23           As such, if there is no motion for substitution within 90 days of the date of this

24    order, the Court will dismiss the case.

25    ///

26    ///

27    ///

28    ///
     Case 3:18-cv-00383-MMD-WGC Document 39 Filed 01/13/21 Page 2 of 2


1           In the meantime, the Court denies all pending motions (ECF Nos. 32, 35) as moot

2     with leave for the moving party to request reinstatement of their motion within seven days

3     from the Court’s order granting any motion to substitute the proper party.

4           DATED THIS 13th Day of January 2021.

5

6
                                               MIRANDA M. DU
7                                              CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  2
